JOHNSON, P. J., dissenting: I respectfully dissent and would base my reversal on general rule of law favoring compromise. The Fund claims that it received no notice of the consent decree. However, it was served, although it did not answer, and its executive director appeared at the hearing on the temporary injunction. At the hearing on the motion to vacate, the trial court stated: “THE COURT: The Board didn’t care. The Board was holding, what, $12,000, $13,000? And the parties were contesting this, the children of this fellow and the woman that he was living with, right, and the Board had the money. They didn’t care who they gave it to, as long as the Board was protected.” The parties Steven and Lynne Green and Rosetta K. Green should not be required by the Fund to litigate the issue of whether Rosetta Green was the widow of Claude Don Green if they chose to settle. Adults having an interest in litigation have a personal right to negotiate and settle. (Ham v. Marshall (1964), 46 Ill. App. 2d 92, 94, 196 N.E.2d 377, 379.) Settlements are favored by the courts as a means of discouraging litigation. And family settlements are especially favored on grounds of public policy upholding the honor and peace of families. (Ham v. Marshall (1964), 46 Ill. App. 2d 92, 96.) Our supreme court stated: “Courts of equity favor the settlement of disputes among members of a family by agreement rather than by resort to law, and the validity of such contracts has been repeatedly recognized by this court.” Stipanowich v. Sleeth (1932), 349 Ill. 98,103, 181 N.E. 632, 634. Therefore, I would affirm the decision of the circuit court of Cook County.